                               UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                         Case No. 17cr3307-MMA

                                      Plaintiff,
                      vs.
                                                         JUDGMENT OF DISMISSAL
Natalie Teresa Macias (2),
           
           
                                    Defendant.


       

IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
☒
      granted the motion of the Government for dismissal of this case, with prejudice; or
☐     the Court has dismissed the case for unnecessary delay; or

☐     the Court has granted the motion of the Government for dismissal, without prejudice; or

☐     the Court has granted the motion of the defendant for a judgment of acquittal; or

☐     a jury has been waived, and the Court has found the defendant not guilty; or

☐     the jury has returned its verdict, finding the defendant not guilty;

☒     of the offense(s) as charged in the Information:
      8:1324(a)(1)(A)(ii),(v)(II)(a)(1)(B)(i)




Dated: 2/5/2019                                     
                                                   Hon. Linda Lopez 
                                                   United States District Judge
       
